DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rife et al. (US 2013/0331303 – cited previously) in view of Walker et al. (US 4,508,628 – cited previously), Zhang (US 2009/0192052 – cited previously) and Enight et al. (US 5,007,489– cited previously).
With respect to independent claim 20, Rife et al. discloses a method of drilling a wellbore, comprising:
pumping an oleaginous wellbore fluid into a wellbore consisting of at least one of a high deviation well, a long reach well, and a horizontal well ([0019]), the oleaginous wellbore fluid having a flat rheology profile ([0011]) and comprising: 
	an oleaginous continuous phase ([0012]-[0013]);
	a non-oleaginous discontinuous phase ([0014]);
	at least one amidoamine emulsifier stabilizing the non-oleaginous discontinuous phase in the oleaginous continuous phase ([0015]); 
	an organophilic clay ([0022]); and
	a weighting agent ([0027]),
	wherein the at least one amidoamine emulsifier is prepared from a reaction of at least one C10-C24 fatty acid and at least one ethyleneamine selected from the group as claimed ([0016]), and
	drilling the wellbore while circulating the oleaginous wellbore fluid in the wellbore ([0006]).
Rife et al. discloses wherein organophilic clay viscosifying agents may be included in the fluid ([0022]).  The reference, however, fails to disclose an example of such clays, and therefore, fails to disclose sepiolite, as instantly claimed.  Walker et al. teaches organophilic clays used as gelling agents in invert emulsion drilling fluids (abstract), wherein exemplary organophilic clays include those based on sepiolite (col. 6, l. 1-38).  As such, it would have been obvious to one having ordinary skill in the art to try an organophilic sepiolite in the invert emulsion drilling fluid of Rife et al. as the organophilic clay in order to provide for gelling of the invert emulsion drilling fluid with a known organophilic clay used for such a purpose.
Rife et al. discloses wherein the drilling fluid may further include wetting agents, such as crude tall oil, oxidized crude tall oil, organic phosphate esters, modified imidazolines and amidoamines, alkyl aromatic sulfates and sulfonates and the like.  Exemplary wetting agents include VERSAWET, SUREWET and SILWET L-77 ([0026]).  The Examiner notes, the HLB value of SILWET L-77, for example, is between 5-8 (see evidence cited in Conclusion and provided in previous office action), and thus Rife et al. appears to suggest the use of a wetting having an HLB value within the range instantly claimed.  Additionally, SUREWET is a wetting agent and emulsifier known in the art, as evidenced by Patel et al. (US 2011/0160099 – cited previously) and to be used in oil-based systems ([0028]) to produce an invert emulsion, wherein such a wetting agent has an HLB between 4-9 ([0016]).  As such, Rife et al. suggests the use of a wetting agent having an HLB value overlapping the instantly claimed range with SUREWET. 
The Examiner notes, with regard to the wetting agent as selected such that the oleaginous wellbore fluid has a 600 rpm dial value and a 10 minute gel strength value as claimed, Rife suggests the wellbore fluid having a wetting agent incorporated therein (SUREWET – Table 4, Fluid A and B) wherein the 10 minute gel strength thereof falls within the range as claimed (Table 5), as well as variations of such fluids that include SUREWET in varying amounts (Table 6), and, further, can be seen to have overlapping 600 rpm and 10 minute gel strength values (Table 6, Table 9, Table 10).  Rife et al. notes when additives, such as wetting agents, are incorporated into the invert emulsion disclosed, one having skill in the art would recognize the appropriate additions of such depending upon the application and end use of the fluid so that they do not interfere with the flat rheology profile thereof ([0024]).  Since Rife et al. suggests wetting agents having overlapping HLB values, as well as wherein the oleaginous wellbore fluids containing such provide for an oleaginous wellbore fluid having 600 rpm and 10 minute gel strength values as claimed, wherein one having ordinary skill in the art would recognize the suitable additions of wetting agents that are modifiable by one having ordinary skill in the art so as to maintain a flat rheology profile, it is the position of the Office that one having ordinary skill in the art would recognize the instantly claimed HLB values for the wetting agent, as well as the 600 rpm values and 10 minute gel strength values of the oleaginous wellbore fluid through routine experimentation as desired/optimal values to attain when including a wetting agent therein in order to maintain the intended flat rheology profile of the fluid since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  Additionally, In re Williams, 36 F.2d 436, 438 (CCPA 1929) has held "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
As noted above, Rife et al. discloses wherein the drilling fluid may further include wetting agents, such as crude tall oil, oxidized crude tall oil, organic phosphate esters, modified imidazolines and amidoamines, alkyl aromatic sulfates and sulfonates and the like; the reference, however, fails to disclose the wetting agent as an alcohol ethoxylate as claimed.  Zhang suggests wetting agent surfactants added to drilling fluids, wherein such may be selected from a group that includes alkyl sulfonates and imidazolines, as well as linear alkyl ethoxylated alcohols ([0039]).  As such, it would have been obvious to one having ordinary skill in the art to try a linear alkyl ethoxylated alcohol, a known alternative wetting agent in drilling fluids to those suggested by Rife et al., as suggested by Zhang, in order to provide the desired degree of wetting to the invert emulsion disclosed therein with a wetting agent that is a known equivalent to those disclosed.  With regard to the formula thereof, the Examiner notes Enight et al. teaches drilling fluid compositions including a linear primary alcohol ethoxylate of NEODOL 25-3 therein having an HLB value of 7.9 (col. 10, l. 1-20).  Such a surfactant has a formula corresponding to that which is instantly claimed, as further exemplified by the Technical Datasheet thereof provided as further evidence in the Conclusion of the previous office action.  As such, when choosing a wetting agent of a linear primary alcohol ethoxylate as an alternative to those disclosed by Rife et al., as suggested by Zhang, in choosing one having an HLB that falls within the range of those disclosed by Rife et al., one having ordinary skill in the art would recognize a wetting agent having a formula corresponding to that instantly claimed, such as NEODOL 25-3, as a suitable alternative to the wetting agents disclosed by Rife et al. in order to impart the desired wetting properties to the drilling fluid, since, as noted by Rife et al., the addition of such agents may vary and is modifiable by one of skill in the art of formulating wellbore fluids and NEODOL 25-3 having an HLB overlapping that of those disclosed by Rife et al. would be expected to yield similar results to those explicitly provided for therein.
With respect to dependent claims 22 and 23, Rife et al. discloses wherein the oleaginous wellbore fluid has a 10 minute gel strength and 6 rpm value as claimed (Table 5).
With respect to dependent claim 24, Rife et al. suggests exemplary wetting agents include VERSAWET, SUREWET and SILWET L-77 ([0026]).  As provided above in the rejection of claim 20, above, the HLB value of SILWET L-77, for example, is between 5-8 while that of SUREWET is between 4-9.  As such, Rife et al. appears to further suggest the use of a wetting agent having an HLB value overlapping the instantly claimed range.  Additionally, Rife et al. notes when additives, such as wetting agents, are incorporated into the invert emulsion disclosed, one having skill in the art would recognize the appropriate additions of such depending upon the application and end use of the fluid so that they do not interfere with the flat rheology profile ([0024]).  As such, when using the alcohol ethoxylate of Zhang and Enight et al. as the wetting agent in Rife et al., one having ordinary skill in the art would recognize the optimal and appropriate HLB value to employ therein through routine experimentation in order to maintain the flat rheology profile of Rife et al. since Rife et al. suggests the inclusion of wetting agents therein, as well as where one of ordinary skill in the art of formulating wellbore fluids would recognize the appropriate modifications required for use therewith and the NEODOL 25-3 of Enight et al. provides for an HLB within the range as claimed.
With respect to dependent claim 25, Rife et al. discloses wherein wetting agents may be added to the oleaginous fluid ([0026]), wherein the addition of such may vary depending upon the application, and should be modifiable to one of skill in the art of formulating wellbore fluids ([0024]).  Through example, the reference further suggests amounts of an exemplary wetting agent of SUREWET to use within the fluid, with such examples including amounts of 2 ppb (Table 4 and Table 6).  Thus, when using a wetting agent, and, further, an alcohol ethoxylate as suggested by Zhang and Enight et al., as set forth above in the rejection of claim 20, it would have been obvious to one having ordinary skill in the art to try an amount thereof within the range as instantly claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   One of ordinary skill would recognize the appropriate amount thereof to include in order to maintain the flat rheology profile of Rife et al. since Rife et al. suggests the inclusion of wetting agents therein, as well as where one of ordinary skill in the art of formulating wellbore fluids would recognize the appropriate modifications required for use therewith.  
With respect to dependent claim 26, Rife et al. discloses wherein the oleaginous wellbore fluid further comprises calcium carbonate ([0027], wherein calcite is disclosed).  Although silent to an amount thereof in ppb as claimed, the reference suggests wherein such may be added in an amount to result in the drilling fluid density of up to 24 pounds per gallon ([0027]).  Rife et al. further suggests wherein the addition of such may vary depending upon the application, and should be modifiable to one of skill in the art of formulating wellbore fluids ([0024]).  As such, it is the position of the Office that one having ordinary skill in the art would recognize an appropriate amount of calcium carbonate/calcite to add to the drilling fluid of Rife et al. in order to maintain the density thereof within the suggested range since the calcium carbonate is suggested as used for weighting purposes and one having ordinary skill in the art would recognize the optimal amounts thereof to employ in order to achieve the appropriate density in the drilling fluid since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 112 (a) and (b) as set forth in the previous non-final office action have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 20.  Therefore, the rejections under 35 USC 112 have been withdrawn.  
Applicant’s arguments with respect to the rejections of claims over the prior art have been fully considered, but they are not persuasive.  Applicant asserts Rife et al. in view of Zhang and Enight et al. and Walker et al. fail individually and in combination to teach, suggest, reasonably support or fairly suggest at least an organophilic clay comprising an organophilic sepiolite; a weighting agent; at least one wetting agent having a HLB value ranging from 4 to 9 as recited in combination with other claim elements of amended claim 20.
The Examiner respectfully disagrees.  As set forth above in the rejection, Rife et al. discloses an organophilic clay ([0022]), a weighting agent ([0027]), and at least one wetting agent having a HLB within the range as claimed (see explanation within the rejection above wherein exemplary wetting agents and the HLB values thereof are noted).  Although Rife et al. fails to explicitly disclose organophilic sepiolite, it is the position of the Office the use of such would have been obvious in view of the teachings of Walker, set forth above.  
Since Applicant has provided no further arguments with respect to the remaining limitations, the rejections thereof are maintained on the grounds of record.
Conclusion
The prior art made of record (cited and provided in the previous non-final mailed 01/06/22) and not relied upon is considered pertinent to applicant's disclosure. 
NEODOL 25-3 Technical Datasheet provides properties of, including evidence the structure thereof encompasses that which is instantly claimed as Formula I.
SILWET L-77 discloses the HLB number thereof as between 5-8.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/11/22